           Case 1:21-cv-00871-JLS Document 1 Filed 07/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

FRED ALBINO,

                                    Plaintiff,
      v.                                                   Civil Action No. ___________

ATLANTIC RECOVERY SOLUTIONS, LLC

                              Defendant.
________________________________________


                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. INTRODUCTION

   1. This is an action for actual and statutory damages brought in response to Defendant’s
      violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter
      "FDCPA") which prohibits debt collectors from engaging in abusive, deceptive, and
      unfair practices.

                                 II. JURISDICTION AND VENUE

   2. Jurisdiction of this court arises under 15 U.S.C. §1692k(d) and 28 U.S.C. § 1331.

   3. Venue is proper in this district under 28 U.S.C. §1391(b) in that the Defendant transacts
      business here and the conduct complained of occurred here.

                                          III. PARTIES

   4. Plaintiff, Fred Albino, is a natural person residing in the County of Erie and State of New
      York and is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

   5. Defendant Atlantic Recovery Solutions, LLC., (hereinafter “ARS”) is a domestic limited
      liability company organized and existing under the laws of the State of New York and is
      a “debt collector” as that term is defined by 15 U.S.C. §1692a(6).

   6. Defendant regularly attempts to collect debts alleged to be due another.

   7. The acts of the Defendant alleged hereinafter were performed by its employees acting
      within the scope of their actual or apparent authority.




                                                 1
       Case 1:21-cv-00871-JLS Document 1 Filed 07/29/21 Page 2 of 3




8. All references to “Defendant” herein shall mean the Defendant or an employee of the
   Defendant.
                         IV. FACTUAL ALLEGATIONS

9. That upon information and belief, Plaintiff does not owe any debt to Defendant or the
   entity that Defendant is attempting to collect on behalf of.

10. That upon information and belief, Defendant is attempting to collect an alleged debt from
    Celeste Albino, Plaintiff’s sister. This will be referred to as the “subject debt.”

11. That the subject debt arose out of a transaction in which money, services or property,
    which was the subject of the transaction, was primarily for personal, family and/or
    household purposes. As such, said debt is a “debt” as that term is defined by 15 U.S.C.
    §1692a(5).

12. That Defendant has called Plaintiff regarding the subject debt, beginning in August 2020.

13. That in every call Defendant stated the call was from the office of “ARS.”

14. That Defendant called Plaintiff and left a voice message stating that it was an attempt to
   reach Celeste and it was extremely important that [she] touch base with Celeste as soon
   as possible.

15. That Defendant asked Plaintiff to have Celeste contact the Defendant’s office after noting
    she was unsure if Celeste received a mailed notice.

16. That after the first call in August Plaintiff informed Defendant not to contact him.

17. That Defendant continued to call Plaintiff in August 2020 and September 2020.

18. That on or about September 10, 2020, Plaintiff once again answered an incoming call
    from the Defendant and again requested that the Defendant not call him and to be
    removed from the calling list. Defendant then stated that they would not remove him
    from their calling list.

19. Thereafter, Plaintiff continued to receive telephone call from the Defendant.

20. That as a result of Defendant’s acts Plaintiff became nervous, upset, anxious, and
    suffered from emotional distress.

                                V. CAUSE OF ACTION

21. Plaintiff repeats, re-alleges and incorporates by reference the allegations contained in
    paragraphs 1 through 20 above.




                                             2
          Case 1:21-cv-00871-JLS Document 1 Filed 07/29/21 Page 3 of 3




   22. The conduct of Defendant as described in this complaint violated the Fair Debt
       Collection Practices Act (15 U.S.C. § 1692 et seq.) as follows:

                   A. Defendant violated 15 U.S.C. §1692b(1) for calling Plaintiff while failing
                      to identify itself and for failing state the purpose of the call was to that it
                      confirming or correcting location information.

                   B. Defendant violated 15 U.S.C. §1692b(3) by calling the Plaintiff more than
                      once when not requested to.

                   C. Defendant violated 15 U.S.C. §1692d(6) and violated 15 U.S.C.
                      §1692e(14) for placing telephone calls without disclosing its identity and
                      placing telephone calls using a name other than true name of Defendants
                      business by using by using the pseudonym “ARS.”

   23. That as a result of the Defendant’s FDCPA violations as alleged herein, Plaintiff became
       nervous, upset, anxious and suffered from emotional distress.



WHEREFORE, Plaintiff respectfully requests that judgment be entered against the Defendant
for:

       (a) Actual damages;

       (b) Statutory damages for pursuant to 15 U.S.C. § 1692k.

       (c) Costs, disbursements and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k.

       (d) For such other and further relief as may be just and proper.

                                      VI. JURY DEMAND

              Please take notice that Plaintiff demands trial by jury in this action.

Dated: July 27, 2021


                                                               /s/ Seth J. Andrews __
                                                              Seth J. Andrews, Esq.
                                                              Law Offices of Kenneth Hiller, PLLC
                                                              Attorneys for the Plaintiff
                                                              6000 North Bailey Ave., Suite 1A
                                                              Amherst, NY 14226
                                                              (716) 564-3288
                                                              Email: sandrews@kennethhiller.com



                                                 3
